REISSUED FOR PUBLICATION
                                                                             JUNE 12, 2018


             3Jn tbe Wniteb ~tates
                                    ORIGINAL
                                       QL:ourt of eberal QL:laims
                                                         jf
                                                                                 OSM
                                                                     U.S. COURT OF FEDERAL CLAIMS

                                                                                         FILED
                            OFFICE OF SPECIAL MASTERS
                                     No. 17-1835V                                      MAY 16 2018
                                  (not to be published)
                                                                                      U.S. COURT OF
*****************************                                                        FEDERAL CLAIMS
JUDITH ANNTOINETTE BURGER,                        *      May 16, 2018
                                                  *
                                                  *
                     Petitioner,                  *      Rule 21(a); No Judgment; Order
                                                  *      Concluding Proceedings.
              v.                                  *
                                                  *
SECRETARY OF HEALTH AND                           *
HUMAN SERVICES,                                   *
                                                  *
                     Respondent.                  *
*****************************

                        ORDER CONCLUDING PROCEEDINGS

       On May 15, 2018, pursuant to Vaccine Rule 21(a)(l), Petitioner filed a motion to
voluntarily dismiss stating that the above-captioned case should be dismissed. ECF No . 15.

       Accordingly, pursuant to Vaccine Rule 2l(a)(3), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21 (a).



                                                          ~ee~
   IT IS SO ORDERED.


                                                          KaterilleRO ler
                                                          Special Master